DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, please replace “ @ HLMI” with “viscosity at HLMI ( @ HLMI)”.  

Claim 2 is objected to because of the following informalities:  In line 1, please insert “ethylene” between “The” and “polymer”.  Note that the term “the ethylene polymer” is also recited in line 1.  

Claim 3 is objected to because of the following informalities:  In line 1, please insert “ethylene” between “The” and “polymer”.  
 
Claim 5 is objected to because of the following informalities:  In line 1, please insert “ethylene” between “The” and “polymer”.  

Claim 6 is objected to because of the following informalities:  In line 1, please insert “ethylene” between “The” and “polymer”.  

Claim 7 is objected to because of the following informalities:  In line 1, please insert “ethylene” between “The” and “polymer”.  

Claim 8 is objected to because of the following informalities:  In line 1, please insert “ethylene” between “The” and “polymer”.  

Claim 9 is objected to because of the following informalities:  In line 1, please insert “ethylene” between “The” and “polymer”.  

Claim 11 is objected to because of the following informalities:  Terms should be defined since claim 11 is an independent claim.  In line 3, please replace “HLMI” with “high load melt index (HLMI)”.  

Claim 11 is objected to because of the following informalities:  In line 4, replace “Mw” with “weight-average molecular weight (Mw)”. 

Claim 11 is objected to because of the following informalities:  In line 5, replace “Mn” with “number-average molecular weight (Mn)”.

Claim 11 is objected to because of the following informalities:  In line 6, replace “ @ HLMI” with “viscosity at HLMI ( @ HLMI)”.

Claim 13 is objected to because of the following informalities:  In line 1, please insert “ethylene” between “The” and “polymer”.  

Claim 14 is objected to because of the following informalities:  In line 1, please insert “ethylene” between “The” and “polymer”.  

Claim 15 is objected to because of the following informalities:  In line 1, please insert “ethylene” between “The” and “polymer”.  

Claim 16 is objected to because of the following informalities:  In line 1, please insert “ethylene” between “The” and “polymer”.  

Claim 19 is objected to because of the following informalities:  In line 6, please replace “HLMI” with “high load melt index (HLMI)”.  

Claim 19 is objected to because of the following informalities:  In line 7, replace “Mw” with “weight-average molecular weight (Mw)”. 

Claim 19 is objected to because of the following informalities:  In line 8, replace “Mn” with “number-average molecular weight (Mn)”.

Claim 19 is objected to because of the following informalities:  In line 9, replace “ @ HLMI” with “viscosity at HLMI ( @ HLMI)”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hlavinka et al. (US 9,273,170).
Example 5 of Hlavinka et al. discloses an ethylene-hexene copolymer having a density in a density of 0.9542 g/cm3, a high load melt index (HLMI) of 6.78 g/10 min, a weight average molecular weight (Mw) of 421,000 g/mole, a number average molecular weight (Mn) of 34,440 g/mole, and a tan  at 0.1 sec-1 of 0.9294 degrees.  Furthermore, the copolymer has a ratio Mw/Mn of 12.23, a CY- parameter of 0.3036, a viscosity at 100 sec-1 of 2470 Pa-s, and the copolymer exhibits a ESCR of greater than 1000 hrs.  Reference is silent with respect to the viscosity at HLMI ( @ HLMI), branching distribution, and comonomer distribution however, in light of the fact that the ethylene-hexene copolymer exhibits all claimed properties, and in view of the fact the prior art copolymer is prepared using substantially the same process (dual metallocenes (C3H4Ind)(BuCp)ZrCl2 and Ph2C(tBu2Flu)(C5H9)HfCl2, devoid of chromium and titanium, supported on fluorided solid oxide, polymerization using slurry reactor) reasonable basis exists to believe that the copolymer exhibits substantially the same viscosity at HLMI.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 .  

Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Subject of claims 11-18 is patentably distinct over Hlavinka et al. (US 9,273,170).  Reference does not teach an ethylene polymer exhibiting a number-average molecular weight (Mn) in a range from about 15,000 to about 28,000 g/mole.  Claims are not in condition for allowance. For purposes of filling out PTO-326, status of claims 12 and 17 is listed as “objected to”.

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
November 8, 2021